Citation Nr: 1222984	
Decision Date: 07/02/12    Archive Date: 07/13/12

DOCKET NO.  06-18 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut



THE ISSUE

Whether the character of the appellant's discharge from service constitutes a bar to VA benefits.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel



INTRODUCTION

The appellant served on active duty from November 1967 to July 1970 and was discharged under conditions other than honorable (noted in the record as an "undesirable discharge"). 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a July 2005 Administrative Decision by the RO which determined that the appellant's discharge status was a statutory bar to receiving VA benefits based on his period of service.

In May 2008, the appellant testified at a hearing held before the undersigned Veterans Law Judge via videoconference from the RO.  A transcript of the hearing has been associated with the record.

In June 2008, the Board remanded the case to the RO for additional development, to include informing the appellant as to the basis for its decisions as to his eligibility to receive VA benefits based on service from November 1967 to July 1970, undertaking any development to clarify the appellant's current discharge status, and determining the nature and circumstances of the Veteran's service.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.



FINDINGS OF FACT

1.  The appellant served on active duty from November 1967 to July 1970, and was discharged under conditions other than honorable. 

2.  The appellant's character of discharge was upgraded to a discharge under honorable conditions under the Department of Defense Special Discharge Review Program in September 1977.

3.  Despite the upgraded discharge to a discharge under honorable conditions by the Department of Defense Special Discharge Review Program, the appellant was denied an upgrade under the uniform standards for discharge review in an April 1978 Naval Discharge Review Board determination.  

4.  The appellant is not shown, nor does he assert, to have been insane at the time he committed the offenses which resulted in his other than honorable discharge from service.  


CONCLUSION OF LAW

The character of the appellant's discharge for the period of military service from November 1967 to July 1970 is a bar to status as a veteran for the purpose of receiving VA benefits. 38 U.S.C.A. §§ 101, 5303, 5107 (West 2002); 38 C.F.R. §§ 3.12, 3.360 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

After the evidence has been assembled, the Board is responsible for evaluating the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

Furthermore, the Board notes that it has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  

Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the issue and what the evidence in the claims file shows, or fails to show, with respect to this claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) provides that VA has a duty to notify the Veteran of any information and evidence needed to substantiate and complete a claim and to assist the Veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159(b), (c) (2011).

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In April 1999, the appellant was informed that, on review of his claim, the RO found that it had made a clear and unmistakable error in allowing entitlement to VA benefits because it had failed to recognize the unfavorable review by the Naval Discharge Review Board in May 1978.  The letter notified the appellant that his service was considered dishonorable for VA purposes.  

In correspondence dated in February 2002, the appellant was notified of the way he could attempt to change the character of his discharge.  

A May 2006 Statement of the Case included the law and regulations pertaining to character of discharge and the effect on eligibility for VA benefits.  In May 2011, the RO sent the appellant another letter informing him of the basis for the denial of his claim.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's service treatment records, service personnel records, and some VA treatment records.  Because the Board has determined that the character of the appellant's discharge is a bar to VA benefits, a VA examination or medical opinion and complete VA treatment records are not necessary to fulfill the duty to assist.

All relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the claimant in developing the facts pertinent to his claim.  

Essentially, all evidence available to VA that could substantiate the claim has been obtained.  There is no indication in the claims file that there are additional available relevant records that are available to VA that have not yet been obtained

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. 

There is therefore no further notice or assistance required to fulfill VA's duty to assist the Veteran in the development of the claim.  See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 


Character of Discharge

An individual seeking VA benefits must first establish status as a veteran.  Holmes v. Brown, 10 Vet. App. 38, 40 (1997).  The term "veteran" means a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2).

A discharge or release from active service under conditions other than dishonorable is a prerequisite to entitlement to VA pension or compensation benefits.  38 U.S.C.A. § 101(18); 38 C.F.R. § 3.12(a) (2011).  A discharge issued under honorable conditions is binding on VA.  38 C.F.R. § 3.12(a).  

There are two types of character of discharge bars to establishing entitlement for VA benefits: statutory bars found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c); and regulatory bars listed in 38 C.F.R. § 3.12(d).

As to the statutory bars, benefits are not payable where the former service member was discharged or released under one of the following conditions listed under 38 C.F.R. § 3.12(c): (1) As a conscientious objector who refused to perform military duty, wear the uniform, or comply with lawful order of competent military authorities; (2) By reason of the sentence of a general court-martial; (3) Resignation by an officer for the good of the service; (4) As a deserter; (5) As an alien during a period of hostilities, where it is affirmatively shown that the former service member requested his or her release; and (6) By reason of a discharge under other than honorable conditions issued as a result of an absence without official leave (AWOL) for a continuous period of at least 180 days (the regulation provides certain exceptions to this condition).

A person discharged under conditions other than honorable on the basis of an AWOL period of at least 180 days is barred from receipt of VA benefits unless such person demonstrates to the satisfaction of the Secretary that there are compelling circumstances to warrant such prolonged unauthorized absence.  38 U.S.C.A. § 5303(a); 38 C.F.R. § 3.12(c)(6).

The following factors will be considered in determining whether there are compelling circumstances to warrant the prolonged unauthorized absence: (1) Length and character of service exclusive of the period of prolonged AWOL (Service exclusive of the period of prolonged AWOL should generally be of such quality and length that it can be characterized as honest, faithful, and meritorious and of benefit to the Nation.); (2) Reasons for going AWOL (Reasons which are entitled to be given consideration when offered by the claimant include family emergencies or obligations, or similar types of obligations or duties owed to third parties.  The reasons for going AWOL should be evaluated in terms of the person's age, cultural background, educational level, and judgmental maturity.  Consideration should be given to how the situation appeared to the person himself, and not how the adjudicator might have reacted.  Hardship or suffering incurred during overseas service, or as a result of combat wounds of other service-incurred or aggravated disability, is to be carefully and sympathetically considered in evaluating the person's state of mind at the time the prolonged AWOL period began.); and (3) a valid legal defense exists for the absence which would have precluded a conviction for AWOL.  (Compelling circumstances could occur as a matter of law if the absence could not validly be charged as, or lead to a conviction of, an offense under the Uniform Code of Military Justice.)  38 C.F.R. § 3.12(c)(6)(i-iii).

As to the regulatory bars, a discharge or release because of one of the offenses specified under 38 C.F.R. § 3.12(d) is considered to have been issued under dishonorable conditions: (1) Acceptance of an undesirable discharge to escape trial by general court-martial; (2) Mutiny or spying; (3) An offense involving moral turpitude (this includes, generally, conviction of a felony); (4) Willful and persistent misconduct (This includes a discharge under other than honorable conditions, if it is determined that it was issued because of willful and persistent misconduct. A discharge because of a minor offense will not, however, be considered willful and persistent misconduct if service was otherwise honest, faithful, and meritorious.); (5) Homosexual acts involving aggravating circumstances or other factors affecting the performance of duty (Examples of homosexual acts involving aggravating circumstances or other factors affecting the performance of duty include child molestation, homosexual prostitution, homosexual acts or conduct taking place between service members of disparate rank, grade, or status when a service member has taken advantage of his or her superior rank, grade, or status.).

A discharge or release from service under one of the above conditions specified in 38 C.F.R. § 3.12(c) and (d) is a statutory or regulatory bar to the payment of benefits, unless it is found that the person was insane at the time of committing the offense causing such discharge or release or unless otherwise provided.  38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b).  

Insanity is a defense to all statutory and regulatory bars, while compelling circumstances is only a defense to the statutory bar involving an AWOL period of at least 180 days.

The Court has described the definition of insanity under 38 C.F.R. § 3.354(a) as "expansive."  Stringham v. Principi, 3 Vet. App. 560, 561 (1992).  An insane person is one who, while not mentally defective or constitutionally psychopathic, exhibits a more or less prolonged deviation from his normal method of behavior, interferes with the peace of society, or who has so departed (become antisocial) from the accepted standards of the community as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a).  

In order for a person to be found to have been insane at the time of committing the offense, the insanity must be such that it legally excuses the acts of misconduct.  Additionally, there must be a causal connection between the insanity and the misconduct in order to demonstrate that a claimant's other than honorable discharge should not act as a bar to the grant of veterans' benefits.  Cropper v. Brown, 6 Vet. App. 450 (1994).

An honorable or general discharge issued on or after October 8, 1977, by a discharge review board established under 10 U.S.C.A. § 1533 sets aside a bar to benefits imposed under 38 C.F.R. § 3.12(d), but not 38 C.F.R. § 3.12(c), of this section provided that: (1) the discharge is upgraded as a result of an individual case review; (2) the discharge is upgraded under uniform published standards and procedures that generally apply to all persons administratively discharged or released from active military, naval, or air service under conditions other than honorable, and (3) such standards are consistent with historical standards for determining honorable service and do not contain any provision for automatically granting or denying upgraded discharge.  38 C.F.R. § 3.23(g) (2011).

Unless a discharge review board established under 10 U.S.C.A. § 1553 determines on an individual case basis that the discharge would be upgraded under uniform standards meeting the requirements set forth in paragraph (g) of this section, an honorable or general discharge awarded under one of the following programs does not remove any bar to benefits imposed under this section: (1) the President's directive of January 19, 1977, implementing the Presidential Proclamation 4313 of September 16, 1974; or (2) the Department of Defense's Special Discharge Review Program effective April 5, 1977; or (3) any discharge review program implemented after April 5, 1977, that does not apply to all persons administratively discharged or released from active military service under other than honorable conditions.  See 38 C.F.R. § 3.23(h) (2011).


Facts and Analysis

The appellant entered active military service in November 1967.  The service personnel records indicate that he was AWOL in May 1968 for four hours, in December 1969 for two days, in February 1970 for one day, in March 1970 for four days, and from June to July 1968 for nine days.  In total, the appellant was AWOL on five different occasions, totaling 16 days.  

Other offenses and punishments included going outside of liberty limits in May 1968; assaulting another Marine by striking him with a K-bar and threatening to kill him in October 1968; violating a lawful general order by wrongfully drinking beer on the barracks steps and willfully disobeying a lawful order from a superior noncommissioned officer in February 1969; and willfully disobeying a lawful order from a commissioned officer in February 1970.  

In a March 1970 statement, the appellant's Commanding Officer wrote that discharge was recommended because the appellant was a "constant source of trouble and an administrative burden" to the Company's officers and senior noncommissioned officers.  

The Commanding Officer stated that the appellant was a "discredit to the [s]ervice," was unable to "stay out of trouble," had "absolutely no regard for [m]ilitary authority or respect for his seniors or the orders given him," "resent[ed] authority," and "flagrantly and openly rebel[ed] any form of accepted military behavior."

In a March 1970 Recommendation for Administrative Discharge, the appellant's Commanding Officer recommended that the appellant be discharged due to unfitness.  He listed the offenses and punishments as described.  

An undesirable discharge by reason of unfitness based on his "frequent involvement of a discreditable nature with military authorities" was recommended by an Administrative Discharge Board, as reported in a June 1970 Staff Judge Advocate's Memorandum of Review. 

The Staff Judge Advocate noted the recommendation was predicated on the appellant's disciplinary record which revealed one summary court-martial conviction for willful disobedience of a lawful order of a noncommissioned officer and violation of a lawful general order by drinking beer at the barracks; and evidence of seven nonjudicial punishments for unauthorized absences, disobedience of a lawful command of a commissioned officer, assault on another Marine by striking at him with a K-bar, and communicating a threat to another Marine. 

The service personnel records show that the appellant was discharged under conditions other than honorable ("undesirable discharge") in July 1970.

In an October 1970 Administrative Decision, the RO found that the appellant was discharged from service by reason of his own willful and persistent misconduct and that the discharge was under "dishonorable conditions."  He was informed that he was not entitled to VA benefits.

In July 1977, the appellant filed an application for a discharge upgrade.  Effective on September 16, 1977, the Department of Defense Special Discharge Review Program upgraded the discharge to "under honorable conditions."  The appellant was issued a revised DD Form 214 reflecting the upgraded characterization of service.

On October 8, 1977, after the Department of Defense Special Discharge Review Program upgraded the discharge to "under honorable conditions," Congress enacted Public Law No. 95-126, § 2, 91 Stat. 1106, 1107-08, now codified in 38 U.S.C.A. § 5303 and 38 C.F.R. § 3.12, which provided for setting aside the bar to benefits under certain circumstances if a changed or new discharge was issued by a board of review established under 10 U.S.C.A. § 1533, described above.

In April 1978, the Naval Discharge Review Board, under the authority of 10 U.S.C.A. § 1533, performed an individual case review under Public Law 95-126.  The Naval Discharge Review Board considered the appellant's contentions and mitigating factors, including his completion of a Southeast Asia tour, his status as wounded in action, his completion of 24 months of satisfactory military service, his entry into service from a deprived background, and his entry with an enlistment waiver.  

The Naval Discharge Review Board made a determination that the appellant did not qualify for an upgrade under the new, uniform standards for discharge review; and the letter stated that the upgraded discharge received under the Department of Defense Special Discharge Review Board had not changed.  However, it also informed the appellant that, under the law, he might not be eligible for VA benefits.

The July 1978 VA correspondence notified the appellant that his entitlement to education benefits was contingent upon the review of his special upgraded discharge by the Naval Discharge Review Board.  VA stated that it would initiate the Discharge Review Board action and it was not necessary for the appellant to contact them.

In September 1978 correspondence, VA stated that the appellant was entitled to VA benefits based on an upgraded discharge which was considered honorable.

In an October 1978 Administrative Decision, the RO noted that the appellant had received a special upgraded discharge under Public Law No. 95-126, was given a favorable second review by the Naval Discharge Review Board on September 16, 1977 and was found to be free of the conditions barring VA benefits.

Based upon the October 1978 Administrative Decision, the appellant received VA education benefits.  In August 1990, the appellant was issued the Purple Heart Medal.  

In a December 1995 VA examination report, the examiner noted that he questioned the appellant "at length about his entire Marine Corps duty."  The appellant reported that he had "unfairly gotten into a variety of trouble" during service.  He described an incident in Vietnam where he threatened to kill someone after he was the subject of a racial slur.  

The examiner noted that the appellant "present[ed] that episode and subsequent episodes in a light that suggest[ed] he [was] little more than an innocent victim of bigotry or being in the wrong place at the wrong time."  The appellant also related that he was court-martialed at Camp Lejeune following his tour in Vietnam.  He reported that he was drunk with other Marines who broke government property and challenged a sentry.  The examiner noted the appellant presented himself "as an innocent victim of circumstance."  The diagnosis was that of chronic polysubstance abuse and a character disorder.

In a January 1998 rating decision, the appellant was granted service connection and assigned a 10 percent evaluation for posttraumatic stress disorder (PTSD).  

In an April 1999 VA memorandum, a DRO noted that, contrary to the October 1978 Administrative Decision, the appellant did not have a favorable second discharge review by the Naval Discharge Review Board.  The DRO noted that, in the case of an unfavorable second discharge review, eligibility to VA benefits rests on the original "other than honorable" discharge.

In May 1999, the appellant was notified that VA had failed to recognize that the second discharge review was unfavorable.  The letter informed the appellant that, due to the unfavorable second review, his eligibility for VA benefits rested on the original "other than honorable" discharge decision dated in November 1970, and he was notified that his benefits would be stopped.

The appellant, in written statements and testimony before a Decision Review Officer at the RO in November 1999 and during a hearing held before the undersigned Veterans Law Judge via videoconference from the RO in May 2008, contended that the upgrade of his discharge to "under honorable conditions" in September 1977 should remove any bar to the award of VA benefits.  

During his ten months in Vietnam, the Veteran reported that he was disciplined after defending another Marine who was being harassed by two fellow Marines.  He also indicated that he received a court martial after he disobeyed an order to pick up cigarette butts while he was in a full-leg cast after being wounded in combat.  

The Veteran testified that, after returning from Vietnam, the incident which led to his discharge occurred after he ran into Marines he served with in Vietnam.  He stated that they drank some beers and walked another Marine to his car.  Two sentries were involved after calling out to the Marines while they were leaving the base.  One of the Marines stole a sentry's rifle and another took the radio.  The appellant denied involvement in interfering with the sentry's duties.  The Marines left the base and were pulled over by military police.  They were locked up before the Commanding Officer at Camp Lejeune provided the appellant with the choice of going to the brig or accept an undesirable discharge. The appellant accepted the undesirable discharge.  

With respect to his periods of AWOL, the appellant asserted that compelling circumstances were present and justified some of his periods of AWOL.  Specifically, he testified that his first period of AWOL in May 1968 was due to returning late from leave due to a bad bus connection.  

During his second period of AWOL from June to July 1968, he testified that he initially was home visiting his sick mother on ten days of emergency leave before he deployed to Vietnam, but took another nine or ten days after his emergency leave had expired.  He was unable to recall the circumstances surrounding the remaining periods of AWOL after he returned from Vietnam.

In his statements and testimony, the Veteran alleged that he was "a young angry man" following his service in Vietnam.  He asserted that, at the time, he did not know the impact that his Vietnam service had on him and that, in essence, his Vietnam service led to his disciplinary problems.

In June 2008, the RO requested the National Personnel Records Center (NPRC) furnish verification of the appellant's receipt of the Purple Heart Medal.  In an August 2008 response, NPRC reported a DD Form 215 amended the appellant's DD Form 214 in April 1998, to include receipt of the Purple Heart Medal.

In May 2011 correspondence, the RO informed the appellant that it had determined his military service remained dishonorable for VA purposes and that he was not eligible for any VA benefits.  

The RO summarized the original administrative decision that found the appellant's service to be dishonorable for VA purposes and the findings of the Department of Defense Special Discharge Review Board and the Naval Discharge Review Board.  

The RO noted that the language in the Naval Discharge Review Board's April 1978 correspondence was "ambiguous," indicating that the appellant's upgraded discharge would remain despite the finding that under Public Law No. 95-126, he would be ineligible for an upgraded discharge.  

The RO determined that the character of discharge remained dishonorable for VA purposes based on 38 C.F.R. § 3.12(h)(2).  The letter provided:

This regulation state[d]: "(h) Unless a discharge review board established under 10 U.S.C.[A.] § 1553 determines on an individual basis that the discharge would be upgraded under uniform standards meeting the requirements set forth in paragraph (g) of this section, an honorable or general discharge awarded under one of the following programs does not remove any bar to benefits imposed under this section"; included as one of the "following programs" is "(2) The Department of Defense's special discharge review program effective April 5, 1977."  Paragraph (g) of this section does not apply because it sets aside a bar to benefits only for an "honorable or general discharge issued on or after October 8, 1977 by a discharge review board established under 10 U.S.C.[A.] § 1553."  The [appellant's] upgraded discharge was issued before the prescribed date.  The letter from the Department of the Navy specifically state[d] that under uniform standards, your discharge [did] not qualify for upgrade and your discharge was clearly upgraded under this specific [Department of Defense Special Discharge Review Program], thus the bar to benefits imposed under 38 C.F.R. § 3.12 remain[ed] in effect.

The Board recognizes the appellant's testimony and written statements in which he asserted that the upgrade of his character of discharge granted in 1977 under the authority of the Department of Defense Special Discharge Review Program should have been affirmed, entitling him to VA benefits.  

As discussed in the RO's May 2011 correspondence, the appellant's upgraded discharge to under honorable conditions remains in effect; the central question in this case is whether the upgraded discharge entitles the appellant to VA benefits.  

The Board finds that the appellant is not entitled to VA benefits, despite his upgraded discharge, because the Department of Defense Special Discharge Review Program upgraded the character of discharge in September 1977.  

Under 38 C.F.R. § 3.12(g), a bar to benefits is set aside only for an "honorable or general discharge issued on or after October 8, 1977 by a discharge review board established under 10 U.S.C.A. § 1553."  

The Department of Defense Special Discharge Review Program is listed among the discharge review boards established under 10 U.S.C.A. § 1553 in 38 C.F.R. § 3.12(h)(2).  

In this case, the appellant's upgraded discharge was issued before the prescribed date in 38 C.F.R. § 3.12(g).  Because there has been no removal of any bar to VA benefits, the bar to benefits established under 38 C.F.R. § 3.12 remains in effect.

Additionally, while the appellant's character of discharge was upgraded to under honorable conditions, pursuant to a Department of Defense Special Discharge Review Program; such upgrade is not sufficient to remove the bar to VA benefits since the appellant's discharge was not upgraded on an individual basis, but rather on a group basis (specifically the Department of Defense Special Discharge Review Program).  See 38 C.F.R. § 3.12(h).

Moreover, because the appellant's other than honorable ("undesirable") discharge was the direct result of actions the Board finds to be willful and persistent misconduct, he is not entitled to VA benefits.

The appellant has not asserted a defense to the bar to VA benefits.  The Board is mindful that the appellant submitted lay statements and testimony that his unauthorized absences and disciplinary issues were caused, at least in part, by the cognitive and emotional problems that he developed during combat service in Vietnam.  However, the appellant has not alleged that he was actually insane during the events that led to his discharge.

In order for a person to be found to have been insane at the time of committing the offense or offenses, the insanity must be such that it legally excuses the acts of misconduct.  Although insanity need not be causally connected to the misconduct that led to the discharge, it must be concurrent with that misconduct and requires competent medical evidence to establish a diagnosis.  Beck v. West, 13 Vet. App. 535 (2000).  

When determining whether an appellant was insane at the time of a committed offense, VA is required to base its decision on all the evidence procurable relating to the period involved.  38 C.F.R. § 3.354(b).

In this case, there is no evidence of record that the appellant was legally insane during the February 1969 alcohol-related incident with the gate sentry or any previous incidents which led to his discharge, and the appellant has neither contended nor shown insanity during these incidents.

The preponderance of evidence is also against a finding that the appellant had a mental disease that motivated him to act in a manner not in accordance with his normal method of behavior, or otherwise caused him to interfere with the peace of society, or to depart from the accepted standards of the community.  

Moreover, there is nothing in the record to indicate that the appellant acted without full knowledge that his actions were wrong.  Accordingly, the Board finds that the incidents leading up to his discharge may not be excused by reason of insanity.  38 C.F.R. § 3.12(b).  

A discussion as to the appellant's "compelling circumstances" to excuse his periods of unauthorized absences is not in order because the periods totaled 16 days-far short of the 180 days contemplated in the bar from receipt of VA benefits for a prolonged AWOL period.  38 U.S.C.A. § 5303(a); 38 C.F.R. § 3.12(c)(6)..

In summary, the Board finds that the appellant was discharged from military service under dishonorable conditions and is barred from receiving VA benefits.  An exception is not warranted because the appellant was not insane at the time of his willful and persistent misconduct, including various AWOL periods and nonjudicial punishments.  

Finally, as the upgraded discharge was not affirmed by the Naval Discharge Review Board, the upgraded discharge under the Department of Defense Special Discharge Review Program does not remove the bar to VA benefits, as mandated by Public Law No. 95-126.  


ORDER

As the character of the appellant's service is a bar to the receipt of VA benefits, the appeal is denied.




____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals



Department of Veterans Affairs


